Opinion by
Judge. Cofer :
The statute provides that a homestead allotted to a widow and infant children shall be estimated in allotting dower. Sec. 13, Art. 73, Chap. 38, Gen. Stat.
Dower was allotted to the appellant, and neither her exceptions to the commissioner’s report nor her answer suggests that the dower allotted is not of the value of $1000. There is therefore nothing to show that she has been prejudiced by the failure to allot to her a homestead. She is not entitled to a homestead in addition to dower.
If the dower allotted was not equal in value to a homestead that fact should have been made to appear.
Judgment affirmed.